Citation Nr: 1719551	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  12-16 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected psychiatric disability.  

2.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to service-connected lumbar spine and associated radiculopathy of the bilateral lower extremities disabilities.  

3.  Entitlement to service connection for a gastrointestinal disorder, to include gastroesophageal reflux disease.  


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active service from November 1957 to October 1959, November 1959 to October 1953, and November 1963 to May 1966, with additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama, that, in pertinent part denied service connection for hypertension.  The Veteran timely appealed that decision.  

The Veteran testified at a Board hearing before the undersigned in May 2014; a transcript of that hearing is associated with the claims file.

This case was initially before the Board in October 2014, at which time it was remanded for additional development.  During the pendency of the remand, service connection for lumbar spine, bilateral hearing loss and radiculopathy of the bilateral lower extremity disabilities was awarded in a March 2015 rating decision.  Those issues are considered final, and the Board will not address those issues herein.  

The case was returned to the Board in November 2015, at which time the Board denied service connection for hypertension, obstructive sleep apnea , and a pulmonary disorder, to include chronic obstructive pulmonary disease; the Board additionally remanded service connection claims for gastrointestinal, to include gastroesophageal reflux disease, and neuropathy of the bilateral lower extremities disorders for additional development.  

The Veteran timely appealed the November 2015 Board decision to the United States Court of Appeals for Veterans Claims (Court).  During the pendency of that appeal, in August 2016, the parties jointly agreed to partially vacate the November 2015 Board decision respecting the hypertension claim; the parties, however, indicated that the Veteran was not challenging the denials of the pulmonary and obstructive sleep apnea claims.  Accordingly, the pulmonary, including chronic obstructive pulmonary disease, and obstructive sleep apnea claims are considered final and those issues will no longer be addressed in this decision.  

Consequently, the hypertension claim was returned to the Board in January 2017 in compliance with the August 2016 Joint Motion for Remand and Court order.  In January 2017, the Board additionally remanded the hypertension claim for additional development consistent with the August 2016 Joint Motion for Remand.  The hypertension claim has again been returned to the Board at this time for further appellate review.  

Meanwhile, the gastrointestinal, including gastroesophageal reflux disease, and neuropathy issues were returned to the Board in August 2016, at which time those claims were remanded for further development.  Those claims have also been returned to the Board at this time for further appellate review.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

Regarding the issue of service connection for hypertension, in January 2017, the Board requested that the Veteran be afforded another VA examination of his hypertension; such was accomplished in February 2017.  The Board had directed that both direct and secondary service connection opinion be obtained; a review of the February 2017 examination report, however, reflects that direct service connection and secondary causation opinions were obtained, although no secondary aggravation opinion was provided by that examiner despite addressing a baseline for his hypertension.  As such, that opinion is deemed inadequate.  

Moreover, the Veteran submitted several citations to literature that demonstrate a link between stress and PTSD (for which service connection has already been established) and hypertension, including several articles produced by VA and several references noted in the Federal Register.  The Veteran and his representative appear incredulous that VA examiners continue to state that literature does not support a relationship between stress and hypertension, despite VA's own research, studies, and statements on its website and in the Federal Register to the contrary.  The Board agrees with these sentiments.  

Finally, the Veteran's representative takes issue with the examiner stating that the Veteran was "normotensive" during military service, despite the notation of a blood pressure reading of 140/82 in November 1959.  

With respect to the issues of service connection for neuropathy, the case was returned to the previous examiner for a September 2016 addendum opinion as requested; however, that examiner opined that it was less likely than not that the neuropathy was aggravated by the Veteran's lumbar spine or radiculopathy disabilities, although no rationale for that opinion was provided.  That opinion is therefore deemed inadequate.  

With regard to the issue of service connection for gastroesophageal reflux disease, an October 2016 VA examiner conceded the Veteran's competent statements, although stated that as a lay person, the Veteran did not have the training to discern the difference between gastroesophageal reflux disease and sea sickness.  The examiner indicated the notable symptoms for gastroesophageal reflux disease, although noted that vomiting was not a symptoms but such is considered a symptom under the Rating Schedule for hiatal hernia, 38 C.F.R. § 4.114, Diagnostic Code 7346.  The examiner concluded that it was less likely than not that the Veteran's gastroesophageal reflux disease had onset during service or following any period of service or the result of service.  This opinion is also inadequate as it does not discuss whether the Veteran's claimed symptoms in service were gastroesophageal reflux disease.  The examiner essentially acknowledged the Veteran's ability to competently state that he had symptoms in service, although then disputed the Veteran's competency; this is internally inconsistent.  Additionally, even if the Veteran suffered sea sickness during service, the examiner has completely precluded the theory that the Veteran's sea sickness during service caused his gastroesophageal reflux disease, without discussing the merits of that theory.  Moreover, the examiner clearly did not know the full spectrum of symptoms associated with gastroesophageal reflux disease, as she noted that vomiting was not a symptom, when it is specifically contemplated by the rating criteria under which gastroesophageal reflux disease would be evaluated should it be service connected.  

Consequently, the Board finds that a remand is necessary in order to obtain another VA examination with examiners who have not previously participated in this case in order to obtain an adequate examinations and medical opinions and to ensure compliance with the previous remand directives.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise); Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

On remand, any outstanding private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ shall obtain any and all VA treatment records from the Birmingham VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  The AOJ shall schedule the Veteran for a VA examination with an examiner who has not previously participated in this case in order to determine whether the Veteran's hypertension is due to his military service or his service-connected psychiatric disability.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted.

After review of the claims file and examination of the Veteran, the examiner should state whether the Veteran has hypertension.  Then, the examiner must opine as to whether hypertension at least as likely as not began in or is otherwise the result of his military service.  

Specifically, the examiner should consider and address any noted blood pressure readings in service or within one year after discharge therefrom and discuss whether any elevated readings, particularly the noted 140/82 reading in November 1959, are initial manifestations of the Veteran's hypertension which was later diagnosed after discharge from service.  

Next, the examiner should opine whether the Veteran's hypertension was at least as likely as not (a) caused by; or (b) aggravated (i.e., worsened beyond the normal progression of that disease) by the Veteran's service-connected psychiatric disability.  The examiner must specifically address the cited literature, articles and treatise evidence noted by the Veteran in his April 2017 statement and in his representative's April 2017 informal hearing presentation, as well as any other previously submitted literature/treatise evidence in the claims file.  

If aggravation of the Veteran's hypertension by his service-connected psychiatric disability is found, the examiner must attempt to establish a baseline level of severity of his hypertension prior to aggravation by his service-connected psychiatric disability.

The examiner must ensure that BOTH prongs-causation and aggravation-of secondary service connection for be opined on in his/her opinion.

The examiner should also address of the Veteran's lay statements regarding onset of symptomatology and any continuity of symptomatology since onset and/or since discharge from service.  The examiner should also address any other pertinent evidence of record, as appropriate.  All findings should be reported in detail and all opinions must be accompanied by a clear rationale.  

3.  The AOJ shall schedule the Veteran for a VA examination with an examiner who has not previously participated in this case in order to determine whether the Veteran's neuropathy is related to his military service or a service-connected disability.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted.
After review of the claims file and examination of the Veteran, the examiner should state whether the Veteran has any peripheral neuropathy of the bilateral lower extremities.  In so discussing, the examiner must discuss whether there is a separate and distinct peripheral neuropathy diagnosis, or whether all of the Veteran's neurological complaints are associated with the already-service-connected lumbar spine radiculopathy.  

For any separate and distinct peripheral neuropathy disorders found, the examiner must opine as to whether any peripheral neuropathy at least as likely as not began during service, or within one year of discharge therefrom.  

Next, the examiner should opine whether the Veteran's separate and distinct peripheral neuropathy was at least as likely as not (a) caused by; or (b) aggravated (i.e., worsened beyond the normal progression of that disease) by the Veteran's service-connected lumbar spine, radiculopathy, or the combined effects of both of those disabilities.  

If aggravation of the Veteran's separate and distinct peripheral neuropathy by his service-connected disabilities is found, the examiner must attempt to establish a baseline level of severity of his separate and distinct peripheral neuropathy prior to aggravation by his service-connected disabilities.

The examiner should also address of the Veteran's lay statements regarding onset of symptomatology and any continuity of symptomatology since onset and/or since discharge from service.  The examiner should also address any other pertinent evidence of record, as appropriate.  All findings should be reported in detail and all opinions must be accompanied by a clear rationale.  

4.  The AOJ shall schedule the Veteran for a VA examination with an examiner who has not previously participated in this case in order to determine whether the Veteran's gastrointestinal disorder, including gastroesophageal reflux disease, is due to his military service.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted.

After review of the claims file and examination of the Veteran, the examiner should state all gastrointestinal disorders found, including gastroesophageal reflux disease.  Then, the examiner must opine as to whether any gastrointestinal disorders found, including gastroesophageal reflux disease, at least as likely as not began in or is otherwise the result of his military service, including any sea sickness or other reported complaints therein, or began within one year of discharge therefrom.  

The examiner should also address of the Veteran's lay statements regarding onset of symptomatology and any continuity of symptomatology since onset and/or since discharge from service.  The examiner should also address any other pertinent evidence of record, as appropriate.  All findings should be reported in detail and all opinions must be accompanied by a clear rationale.  

5.  The AOJ will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

6.  The AOJ will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

